Case 0:20-cv-62063-WPD Document 1-2 Entered on FLSD Docket 10/09/2020 Page 1 of 4



                                                    IN THE CIRCUIT COURT OF THE 17th
                                                    JUDICIAL CIRCUIT, IN AND FOR
                                                    BROWARD COUNTY, FLORIDA

                                                    CASE NO.:
                                                                         CACE20-14820(14)
   ISBELA ANDRADE,

         Plaintiff,

   VS.


   WALMART, INC.,

         Defendant.

                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

         The Plaintiff, ISBELA ANDRADE, by and through the undersigned counsel,sues

   the Defendant, WALMART, INC., and alleges:

              JURISDICTIONAL STATEMENT AND IDENTIFICATION OF THE PARTIES

         1.      This is an action for damages that exceeds Thirty Thousand ($30,000.00)

   Dollars, exclusive of attorney's fees, costs and interest.

         2.      The Plaintiff, ISBELA ANDRADE,was and is a resident of Broward County,

   Florida.

         3.      The Defendant, WALMART, INC., is a foreign profit corporation

   authorized to conduct business in the State of Florida, and doing business in

 • Broward County, Florida, as grocery store.

                                         GENERAL FACTS

         4.      The incident that gives rise to this cause of action occurred on

   March 9, 2018, at the Walmart Neighborhood Market located at 5001 N.
                                                                        Federal
   Highway, Pompano Beach, Florida 33064.

                               BROTMAN NUSBAUM IBRAHIM
                           137 West Royal Palm Road • Boca Raton, FL
                                                                     33432
Case 0:20-cv-62063-WPD Document 1-2 Entered on FLSD Docket 10/09/2020 Page 2 of 4



         5.    On or about March 9, 2018, the Plaintiff, ISBELA ANDRADE, was an

   invitee at the Defendant's store referred to herein above.

         6.    At all times material hereto,the Defendant, WALMART,INC.,operated,

   managed and/or otherwise maintained actual and/or constructive control of the

   subject premises.

         7.    On or about March 9, 2018, while the Plaintiff, ISBELA ANDRADE, was

   lawfully shopping on said property, walking down the frozen food aisle at the

   location referred to herein above, she slipped in a puddle of water and lost her

   balance and in order to avoid falling, it caused her body to contort in an unnatural

   manner.

                       NEGLIGENCE OF DEFENDANT, WALMART,INC.

         Plaintiff readopts and realleges paragraphs 1 through 7 referenced

   hereinabove and further alleges:

         8.    At all times material hereto, Defendant, WALMART,INC., had a duty to

   maintain, operate, manage,repair, control,inspect and/or clean the premises such

   that it would be maintained in a reasonably safe condition, warn invitees of an

   unsafe and dangerous condition existing at the aforementioned area of which

   Defendant, WALMART, INC., created, or in the alternative, knew or should have

   known by the exercise of reasonable care.




                              BROTMAN NUSBAUM IBRAHIM
                          137 West Royal Palm Road • Boca Raton,
                                                                 FL 33432
Case 0:20-cv-62063-WPD Document 1-2 Entered on FLSD Docket 10/09/2020 Page 3 of 4



          9.     At all times material hereto, Defendant, WALMART, INC., allowed the

  dangerous condition to exist for such a length of time that in the exercise of

  ordinary care, WALMART,INC.,should have known of the dangerous condition or in

  the alternative that the condition occurred with regularity and was therefore

  foreseeable.

          10.    Notwithstanding said duties, Defendant, WALMART, INC., by and

  through its agents, employees,and/or servants acting within the course and scope

  of their employment and/or agency, was negligent in one or more of the following

  ways:

          a. Failed to maintain the aforementioned floor of Defendant's store in a
             reasonably safe condition;

          b. Failed to warn Plaintiff, ISBELA ANDRADE, and other invitees that a
             dangerous condition existed on the premises; particularly, the water on
             the floor down the frozen food aisle, and,

          c. Failed to timely or adequately remedy and/or eliminate said
             dangerous condition.


          1 1.   As a direct and proximate result of the aforementioned acts of

  negligence of the Defendant, WALMART, INC., the Plaintiff, ISBELA ANDRADE, fell

  and suffered bodily injury resulting in pain, suffering, disability, disfigurement,

  scarring, mental anguish, loss of capacity for the enjoyment of life, expense of

  h ospitalization, medical and nursing care. The losses are either permanent or

  continuing and Plaintiff will suffer the losses in the future.




                                BROTMAN       NUSBAUM       lBRAHIM
                            137 West Royal Palm Road • Boca Raton, FL 33432
Case 0:20-cv-62063-WPD Document 1-2 Entered on FLSD Docket 10/09/2020 Page 4 of 4




        WHEREFORE,the Plaintiff, ISBELA ANDRADE,demands judgment against the

  Defendants, WALMART,INC., for damages,costs, and further demands trial by jury

  of all the issues so triable as a matter of right.
                                       •
                                  CERTIFICATE OF SERVICE

        WE HEREBY CERTIFY on this               day of September,2020,that the foregoing

  was electronically filed with the Clerk of the Courts by use of the EPF system.

                                             BROTMAN NUSBAUM IBRAHIM
                                             137 West Royal Palm Road
                                             Boca Raton, FL 33432
                                             Telephone: (561)417-5656
                                             Email: "oe@law n om


                                                         WO


                                                      JOS 4;1;T N. NUSBAUM
                                                      Flon a Bar No.: 114715




                              BROTMAN NUSBAUM IBRAHIM
                          137 West Royal Palm Road • Boca Raton, FL 33432
